

109 HR 8438 : Belarus Democracy, Human Rights, and Sovereignty Act of 2020
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8438IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo reauthorize the Belarus Democracy Act of 2004.1.Short titleThis Act may be cited as the Belarus Democracy, Human Rights, and Sovereignty Act of 2020.2.FindingsSection 2 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:2.FindingsCongress finds the following:(1)The Government of Belarus, led by Alyaksandr Lukashenka, continues to engage in a pattern of clear and persistent violations of human rights and fundamental freedoms. (2)The Government of Belarus, led by Alyaksandr Lukashenka, continues to engage in a pattern of clear and uncorrected violations of basic principles of democratic governance, including through a series of fundamentally flawed presidential and parliamentary elections undermining the legitimacy of executive and legislative authority in that country. (3)The Government of Belarus, led by Alyaksandr Lukashenka, continues to subject thousands of pro-democracy political activists and peaceful protesters to harassment, beatings, and imprisonment, particularly as a result of their attempts to peacefully exercise their right to freedom of assembly and association. (4)The Government of Belarus, led by Alyaksandr Lukashenka, continues to suppress independent media and journalists and to restrict access to the internet, including social media and other digital communication platforms, in violation of the right to freedom of speech and expression of those dissenting from the dictatorship of Alyaksandr Lukashenka. (5)The Government of Belarus, led by Alyaksandr Lukashenka, continues a systematic campaign of harassment, repression, and closure of nongovernmental organizations, including independent trade unions and entrepreneurs, creating a climate of fear that inhibits the development of civil society and social solidarity.(6)The Government of Belarus, led by Alyaksandr Lukashenka, has pursued a policy undermining the country’s sovereignty and independence by making Belarus political, economic, cultural, and societal interests subservient to those of Russia.(7)The Government of Belarus, led by Alyaksandr Lukashenka, continues to reduce the independence of Belarus through integration into a so-called Union State that is under the control of Russia. (8)On August 9, 2020, the Government of Belarus conducted a presidential election that was fraudulent and did not meet international standards. There were serious irregularities with ballot counting and the reporting of election results. The Government of Belarus also put in place restrictive measures that impeded the work of local independent observers and did not provide sufficient notice to the OSCE to allow for the OSCE to monitor the elections, as is customary.(9)After the August 9, 2020, presidential election, the Government of Belarus responded to the peaceful opposition protests, which are the largest in Belarus history, with a violent crackdown, including, according to the United Nations Special Rapporteur, the detention of more than 10,000 peaceful protestors as of September 18, 2020. (10)Thousands of employees at Belarusian state-owned enterprises, who have been seen as Alyaksandr Lukashenka’s traditional base during his 26-year rule, went on strike across the country to protest Lukashenka’s illegitimate election and the subsequent crackdowns, including at some of Belarus’s largest factories such as the BelAZ truck plant, the Minsk Tractor Works, and the Minsk Automobile Plant. (11)Women have served as the leading force in demonstrations across the country, protesting the police brutality and mass detentions by wearing white, carrying flowers, forming solidarity chains, and unmasking undercover police trying to arrest demonstrators. (12)After the August 9, 2020, presidential election, the Government of Belarus has sought to stop the work of the Coordination Council, which was formed by the leading opposition presidential candidate, Sviatlana Tsikhanouskaya, to facilitate a peaceful transition of power by subjecting the Council’s senior members to violence, detention, and forced exile. (13)After the August 9, 2020, presidential election, the Government of Belarus restricted the free flow of information to silence the opposition and to conceal the regime’s violent crackdown on peaceful protestors, including by stripping the accreditation of journalists from major foreign news outlets, disrupting internet access, limiting access to social media and other digital communication platforms, and detaining and harassing countless journalists. (14)Before the European Parliament on August 25, 2020, Tsikhanouskaya stressed that a peaceful revolution was underway in Belarus, and that It is neither a pro-Russian nor anti-Russian revolution. It is neither an anti-European Union nor a pro-European Union revolution. It is a democratic revolution.. (15)Against the will of the majority of the Belarusian people, Russian President Vladimir Putin has propped up the Alyaksandr Lukashenka regime, including by offering security assistance, providing significant financial support, and sending Russian propagandists to help disseminate pro-regime propaganda on Belarus state television. (16)After the August 9, 2020, presidential election, the United States, the European Union, the United Kingdom, and Canada condemned the violent crackdown on peaceful protestors, refused to accept the results of the fraudulent election and called for new free and fair elections under independent observation.(17)On September 8, 2020, Secretary of State Michael R. Pompeo said, The United States, in coordination with our partners and Allies, is considering additional targeted sanctions to promote accountability for those involved in human rights abuses and repression in Belarus..(18)Following Alyaksandr Lukashenka’s September 23, 2020, secret inauguration, the United States, the European Union, numerous European Union member states, the United Kingdom, and Canada announced they did not recognize him as the legitimately elected leader of Belarus..3.Statement of policySection 3 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:3.Statement of policyIt is the policy of the United States to—(1)condemn the conduct of the August 9, 2020, presidential election and crackdown on opposition candidates, senior members of the Coordination Council, peaceful protestors, employees from state-owned enterprises participating in strikes, independent election observers, and independent journalists and bloggers;(2)continue to call for the immediate release without preconditions of all political prisoners in Belarus, including all those individuals detained in connection with the August 9, 2020, presidential election, a leading opposition figure Maryia Kalesnikava, and United States citizen Vitali Shkliarov;(3)continue to support the aspirations of the people of Belarus for democracy, human rights, and the rule of law;(4)continue to support the aspirations of the people of Belarus to exercise their religion freely, including the head of the Catholic Church in Belarus Archbishop Tadeusz Kondrusiewicz who was barred from entering the country after criticizing Belarusian authorities;(5)continue to support actively the aspirations of the people of the Republic of Belarus to preserve the independence and sovereignty of their country;(6)not to recognize any incorporation of Belarus into a Union State with Russia, as this so-called Union State would be both an attempt to absorb Belarus and a step to reconstituting the totalitarian Soviet Union;(7)continue to reject the results of the fraudulent August 9, 2020, presidential election in Belarus, and to support calls for new presidential and parliamentary elections, conducted in a manner that is free and fair according to OSCE standards and under the supervision of OSCE observers and independent domestic observers;(8)refuse to recognize Alyaksandr Lukashenka as the legitimately elected leader of Belarus;(9)continue to call for the fulfillment by the Government of Belarus of Belarus’s freely undertaken obligations as an OSCE participating state and as a signatory of the Charter of the United Nations;(10)support an OSCE role in mediating a dialogue within Belarus between the government and genuine representatives of Belarusian society; (11)recognize the Coordination Council as a legitimate institution to participate in a dialogue on a peaceful transition of power;(12)urge an expanded United States diplomatic presence in Belarus to advocate for the aspirations of the people of Belarus for democracy, human rights, and the rule of law;(13)continue to work closely with the European Union, the United Kingdom, Canada, and other countries and international organizations, to promote the principles of democracy, the rule of law and human rights in Belarus; and(14)remain open to reevaluating United States policy toward Belarus as warranted by demonstrable progress made by the Government of Belarus consistent with the aims of this Act as stated in this section..4.Assistance to promote democracy, civil society, and sovereignty in BelarusSection 4 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—(1)in the section heading to read as follows: assistance to promote democracy, civil society, and sovereignty in belarus.;(2)in subsection (a)—(A)in paragraph (1), by striking European and inserting Trans-Atlantic; and(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and 4, respectively; and(C)by inserting after paragraph (1) the following:(2)To assist the people of Belarus in building the sovereignty and independence of their country.;(3)in subsection (b)—(A)by inserting and Belarusian groups outside of Belarus after indigenous Belarusian groups; and(B)by inserting and Belarusian sovereignty before the period at the end; (4)in subsection (c)—(A)by striking paragraph (8);(B)by redesignating paragraphs (3) through (7) as paragraphs (4) through (8), respectively;(C)by inserting after paragraph (2) the following:(3)countering internet censorship and repressive surveillance technology that seek to limit free association, control access to information, and prevent citizens from exercising their rights to free speech;;(D)in paragraph (8) (as redesignated), by striking and at the end; and(E)by adding at the end the following:(9)supporting the work of women advocating freedom, human rights, and human progress;(10)supporting the development of Belarusian language education;(11)enhancing the development of the private sector, particularly the information technology sector, and its role in the economy of Belarus, including by increasing the capacity of private sector actors, developing business support organizations, offering entrepreneurship training, and expanding access to finance for small and medium enterprises;(12)supporting political refugees in neighboring European countries fleeing the crackdown in Belarus;(13)supporting the gathering of evidence on and investigating of the human rights abuses in Belarus;(14)supporting the public health response, including filling the information void, in Belarus during the COVID-19 pandemic; and(15)other activities consistent with the purposes of this Act.;(5)by redesignating subsection (d) as subsection (g);(6)by inserting after subsection (c) the following:(d)Sense of CongressIt is the sense of Congress that, in light of the political crisis in Belarus and the unprecedented mobilization of the Belarusian people, United States foreign assistance to Belarusian civil society should be reevaluated and increased to carry out the purposes described in subsection (a) and to include the activities described in subsection (c).(e)Coordination with European partnersIn order to maximize impact, eliminate duplication, and further the achievement of the purposes described in subsection (a), the Secretary of State shall ensure coordination with the European Union and its institutions, the governments of countries that are members of the European Union, the United Kingdom, and Canada. (f)Report on assistanceNot later than one year after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Secretary of State, acting through the Office of the Coordinator of U.S. Assistance to Europe and Eurasia, and in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the programs and activities carried out to achieve the purposes described in subsection (a), including an assessment of whether or not progress was made in achieving those purposes. ; and(7)in subsection (g) (as redesignated)—(A)by striking authorization of appropriations and all that follows through There are and inserting authorization of appropriations.—There are;(B)by striking fiscal years 2007 and 2008 and inserting fiscal years 2021 and 2022; and(C)by striking paragraph (2).5.International broadcasting, internet freedom, and access to information in BelarusSection 5 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:5.International broadcasting, internet freedom, and access to information in Belarus(a)Sense of CongressIt is the sense of Congress that—(1)the President should support and reallocate resources to radio, television, and internet broadcasting in languages spoken in Belarus by Radio Free Europe/Radio Liberty to the people of Belarus;(2)the United States should also support other independent media providing objective information to the Belarusian people, particularly in the Belarusian language;(3)the President should provide the United States Agency for Global Media with a surge capacity (as such term is defined in section 316 of the United States International Broadcasting Act (22 U.S.C. 6216)) for programs and activities in Belarus;(4)the Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund and in coordination with the Secretary of State, should expand and prioritize efforts to provide anti-censorship technology and services to journalists and civil society in Belarus in order to enhance their ability to safely access or share digital news and information without fear of repercussions or surveillance; and(5)the United States should continue to condemn the Belarusian authorities’ crackdown on independent media, including the harassment and mass detentions of independent and foreign journalists and the denial of accreditation.(b)Strategy To promote expanded broadcasting, internet freedom, and access to information in Belarus(1)In generalNot later than 120 days after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Chief Executive Officer of the United States Agency for Global Media and the Secretary of State shall jointly submit to the appropriate congressional committees a comprehensive strategy, including a cost estimate, to carry out the following: (A)Expand independent radio, television, live stream, and social network broadcasting and communications in Belarus to provide news and information, particularly in the Belarusian language, that is credible, comprehensive, and accurate.(B)Support the development and use of anti-censorship and circumvention technologies by the Open Technology Fund and the Bureau of Democracy Human Rights and Labor that enable the citizens of Belarus to communicate securely and undertake internet activities without interference from the Government of Belarus.(C)Assist efforts to overcome attempts by the Government of Belarus to disrupt internet access and block content online.(D)Monitor the cooperation of the Government of Belarus with any foreign government or organization for purposes related to the censorship or surveillance of the internet, including an assessment of any such cooperation in the preceding ten years.(E)Monitor the purchase or receipt by the Government of Belarus of any technology or training from any foreign government or organization for purposes related to the censorship or surveillance of the internet, including an assessment of any such purchase or receipt in the preceding ten years.(F)Assist with the protection of journalists who have been targeted for free speech activities, including through the denial of accreditation.(G)Provide cyber-attack mitigation services to civil society organizations in Belarus.(H)Provide resources for educational materials and training on digital literacy, bypassing internet censorship, digital safety, and investigative and analytical journalism for independent journalists working in Belarus.(I)Build the capacity of civil society, media, and other nongovernmental and organizations to identify, track, and counter disinformation, including from proxies of the Government of Russia working at Belarusian state television. (2)FormThe report required by paragraph (1) shall be transmitted in unclassified form but may contain a classified annex..6.Sanctions against the Government of BelarusSection 6 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—(1)in subsection (b)—(A)by striking December 19, 2010 each place it appears and inserting August 9, 2020;(B)in paragraph (2), by inserting , peaceful protesters, after all opposition activists; and(C)by striking paragraphs (3) and (6) and redesignating paragraphs (4), (5), and (7) as paragraphs (3), (4), and (5), respectively;(2)in subsection (c)—(A)in the subsection heading, by inserting and russian individuals complicit in the crackdown that occurred after the August 9, 2020, election after belarus; (B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively;(C)by inserting after paragraph (3) the following:(4)is a member of the Central Election Commission of Belarus or assisted the Commission in manipulating the presidential election of August 9, 2020;; (D)in paragraph (5) (as redesignated) to read as follows: (5)is a member of any branch of the security or law enforcement services of Belarus, including the KGB, Interior Ministry, and OMON special police unit, and is responsible for, or complicit in, ordering, controlling, materially assisting, sponsoring, or providing financial, material, or technological support for, or otherwise directing, the crackdown on opposition leaders, journalists, and peaceful protestors that occurred in connection with the presidential election of August 9, 2020; or; and(E)by adding at the end the following:(7)is a government official, including at the Information Ministry, responsible for the crackdown on independent media, including revoking the accreditation of journalists, disrupting internet access, and restricting online content;(8)is an official in the so-called Union State between Russia and Belarus (regardless of nationality of the individual); or (9)is a Russian individual that has significantly participated in the crackdown on independent press or human rights abuses related to political repression in Belarus, including the Russian propagandists sent to replace local employees at Belarusian state media outlets.;(3)in subsection (d)(1), by striking the Overseas Private Investment Corporation and inserting the United States International Development Finance Corporation;(4)in subsection (e), by striking (including any technical assistance or grant) of any kind; and (5)in subsection (f)—(A)in paragraph (1)(A), by striking or by any member or family member closely linked to any member of the senior leadership of the Government of Belarus and inserting or by the senior leadership of the Government of Belarus or by any member or family member closely linked to the senior leadership of the Government of Belarus, or an official of the so-called Union State with Russia; and(B)in paragraph (2)—(i)in subparagraph (A), by adding at the end before the semicolon the following: , or an official of the so-called Union State with Russia; and(ii)in subparagraph (B), by inserting , or the so-called Union State with Russia, after the Government of Belarus. 7.Multilateral cooperationSection 7 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:7.Multilateral cooperationIt is the sense of Congress that the President should continue to coordinate with the European Union and its institutions, European Union member states, the United Kingdom, and Canada to develop a comprehensive, multilateral strategy to—(1)further the purposes of this Act, including, as appropriate, encouraging other countries to take measures with respect to the Republic of Belarus that are similar to measures described in this Act; and (2)deter the Government of Russia from undermining democratic processes and institutions in Belarus or threatening the independence, sovereignty, and territorial integrity of Belarus..8.ReportsSection 8 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended to read as follows:8.Reports(a)Report on threat to sovereignty and independence of Belarus(1)In generalNot later than 120 days after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Secretary of State, in coordination with the Director of National Intelligence, shall transmit to the appropriate congressional committees a report on the threat the Government of Russia poses to the sovereignty and independence of Belarus.(2)Matters to be includedThe report required by paragraph (1) shall include the following:(A)An assessment of how the Government of Russia is exploiting the current political crisis in Belarus to push for deeper political and economic control of or integration with Belarus.(B)A description of the economic and energy assets in Belarus that the Government of Russia, including Russian state-owned or state-controlled companies, controls.(C)A description of Belarus major enterprises that are vulnerable of being taken over by Russian entities amid the country’s worsening financial crisis.(D)A description of how and to what ends the Government of Russia seeks to augment its military presence in Belarus.(E)A description of Russian influence over the media and information space in Belarus and how the Government of Russia uses disinformation and other malign techniques to undermine Belarusian history, culture, and language.(F)A description of other actors in Belarus that the Government of Russia uses to advance its malign influence, including veterans’ organizations and extrajudicial networks.(G)A description of efforts to undermine Belarusian language, cultural, and national symbols, including the traditional red and white flag and the Pahonia mounted knight.(H)An identification of Russian individuals and government agencies that are significantly supporting or involved in the crackdown on peaceful protestors and the opposition or the repression of independent media following the August 9, 2020, presidential election. (3)FormThe report required by this subsection shall be transmitted in unclassified form but may contain a classified annex.(b)Report on personal assets of Alyaksandr Lukashenka(1)In generalNot later than 90 days after the date of the enactment of the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, the Secretary of the Treasury, in consultation with the Secretary of State and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on—(A)the total assets under the direct or indirect control of Alyaksandr Lukashenka, including estimated assets and known sources of income of Alyaksandr Lukashenka and his immediate family members, including assets, investments, bank accounts, and other business interests; and(B)an identification of the most significant senior foreign political figures in Belarus, as determined by their closeness to Alyaksandr Lukashenka. (2)FormThe report required by this subsection shall be transmitted in unclassified form but may contain a classified annex..9.DefinitionsSection 9 of the Belarus Democracy Act of 2004 (Public Law 109–480; 22 U.S.C. 5811 note) is amended—(1)by striking paragraph (1) and inserting the following:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on Appropriations of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Appropriations of the Senate.; and(2)in paragraph (3)(B)—(A)in clause (i), by inserting members of the security and intelligence services, after prosecutors,; and(B)in clause (ii), by inserting , electoral fraud, online censorship, or restrictions on independent media and journalists after public corruption.10.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk